Case 1:19-cr-20715-TLL-PTM ECF No. 33, PageID.135 Filed 01/22/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                           Case No. 19-20715
v.                                                         Honorable Thomas L. Ludington

MYRON D. WILKINS,

                  Defendant.
_____________________________________/

     ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

        On March 9, 2020, Defendant Myron D. Wilkins pled guilty to one count of possession

with intent to distribute cocaine base in violation of 21 U.S.C. § 841(a)(1). ECF No. 19. He was

sentenced to 60 months imprisonment. ECF No. 28. He is currently housed at Federal Correctional

Institute, Milan (“FCI Milan”) in Milan, Michigan.

        On October 26, 2020, Defendant moved for compassionate release under 18 U.S.C. §

3582(c)(1)(A). ECF No. 30. Plaintiff, the United States of America (the “Government”), responded

on November 4, 2020. ECF No. 31. Defendant has not filed a reply brief. For the reasons stated

below, Defendant’s Motion for Compassionate Release will be denied.

                                               I.

        The United States is facing an unprecedented challenge with the COVID-19 pandemic.

        The COVID-19 virus is highly infectious and can be transmitted easily from person
        to person. COVID-19 fatality rates increase with age and underlying health
        conditions such as cardiovascular disease, respiratory disease, diabetes, and
        immune compromise. If contracted, COVID-19 can cause severe complications or
        death.
Case 1:19-cr-20715-TLL-PTM ECF No. 33, PageID.136 Filed 01/22/21 Page 2 of 8




Wilson v. Williams, 961 F.3d 829, 833 (6th Cir. 2020). In light of the threat posed by COVID-19,

Defendant seeks a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)—a form of

relief often referred to as “compassionate release.” Section 3582(c)(1)(A) provides,

       The court may not modify a term of imprisonment once it has been imposed except
       . . . upon motion of the Director of the Bureau of Prisons, or upon motion of the
       defendant after the defendant has fully exhausted all administrative rights to appeal
       a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
       lapse of 30 days from the receipt of such a request by the warden of the defendant’s
       facility, whichever is earlier, may reduce the term of imprisonment . . . after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that . . . extraordinary and compelling reasons warrant such a
       reduction . . . and that such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission

18 U.S.C. § 3582(c)(1)(A). Accordingly, the threshold question is exhaustion. If exhaustion is

found, courts must then follow the statute’s three-step test:

       At step one, a court must “find[ ]” whether “extraordinary and compelling reasons
       warrant” a sentence reduction. At step two, a court must “find[ ]” whether “such a
       reduction is consistent with applicable policy statements issued by the Sentencing
       Commission.” The Commission’s policy statement on compassionate release
       resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is still “applicable,” courts must
       “follow the Commission’s instructions in [§ 1B1.13] to determine the prisoner's
       eligibility for a sentence modification and the extent of the reduction authorized.”
       At step three, “§ 3582(c)[(1)(A)] instructs a court to consider any applicable §
       3553(a) factors and determine whether, in its discretion, the reduction authorized
       by [steps one and two] is warranted in whole or in part under the particular
       circumstances of the case.”

United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020) (internal citations omitted). “In

cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry and have

full discretion to define ‘extraordinary and compelling’ without consulting the policy statement §

1B1.13.” Id. at *9.




                                                -2-
Case 1:19-cr-20715-TLL-PTM ECF No. 33, PageID.137 Filed 01/22/21 Page 3 of 8




                                                A.

       As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust his administrative remedies with

the Bureau of Prisons (“BOP”) or wait 30 days after making such a request. The Sixth Circuit has

explained that:

       By creating a compassionate-release option in the First Step Act, Congress gave
       inmates an option to seek early release on health grounds. The seriousness of
       COVID-19 and its spread in many prisons make it all the more imperative that the
       prisons have authority to process these applications fairly and with due regard for
       the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
       to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020). Defendant provides no

evidence that he exhausted his administrative remedies with the BOP. He states that when he filed

the Motion for Compassionate release, he was still in Isabella County Jail awaiting transfer to FCI

Milan. ECF No. 30 at PageID.109. The Government contends that “[b]ecause [Defendant] was

unable to file his request with the BOP, he is presumed to have exhausted his administrative

remedies.” ECF No. 31 at PageID.117. Because the Government concedes the issue, this Court

will assume that Defendant has exhausted his administrative remedies with the BOP.

                                                B.

       The next issue is whether sentence reduction is warranted by “extraordinary and

compelling reasons.” Because Defendant moves for compassionate release on his own behalf, §

1B1.13 is “inapplicable,” and [u]ntil the Sentencing Commission updates § 1B1.13 to reflect the

First Step Act, district courts have full discretion in the interim to determine whether an

‘extraordinary and compelling’ reason justifies compassionate release.” Jones, 980 F.3d at 1109.

Accordingly, courts of this circuit are no longer confined to the considerations outlined in the

policy commentary when determining if a defendant’s request is extraordinary and compelling,

                                               -3-
    Case 1:19-cr-20715-TLL-PTM ECF No. 33, PageID.138 Filed 01/22/21 Page 4 of 8




such as whether an inmate suffers from a “terminal illness” or “serious physical or medical

condition.” U.S.S.G. § 1B1.13 cmt. n.1.

         Despite the lack of express guidance, Jones suggests that an inmate may have an

extraordinary and compelling reason for release where he suffers from a medical condition

identified as a risk factor for COVID-19. See id. at *2 n.6 (holding that inmate’s prior exposure to

tuberculosis “could be considered an extraordinary and compelling reason for compassionate

release” because it “put him at risk of contracting the virus” or “serious long-term health problems”

if he had already contracted it). Courts considering the issue post-Jones have agreed. See, e.g.,

United States v. Rucker, No. 17-20716, 2020 WL 7240900, at *2 (E.D. Mich. Dec. 9, 2020) (HIV

and asthma) (citing Jones, 980 F.3d at 1102 n.6); United States v. White, No. 18-20183, 2020 WL

7240904, at *3 (E.D. Mich. Dec. 9, 2020) (BMI of 45.9) (citing Jones, 980 F.3d at 1102 n.6);

United States v. Crowe, No. CR 11-20481, 2020 WL 7185648, at *3 (E.D. Mich. Dec. 7, 2020)

(latent tuberculosis, hyperlipidemia, obesity).

         More recently, the Sixth Circuit affirmed the denial of compassionate release based on a

two-part test for extraordinary and compelling reasons. See United States v. Elias, No. 20-3654,

2021 WL 50169, at *3 (6th Cir. Jan. 6, 2021). Under the two-part test in Elias, the risk of

contracting COVID-19 constitutes an extraordinary and compelling reason “(1) when the

defendant is at high risk of having complications from COVID-19 and (2) the prison where the

defendant is held has a severe COVID-19 outbreak.”1 Id. (quoting United States v. Hardin, No.

19-CR-240, 2020 WL 2610736, at *4 (N.D. Ohio May 22, 2020)). The Sixth Circuit also held that

the district court, in evaluating the movant’s medical conditions, “properly considered the CDC




1
 Consistent with Jones, the court emphasized that district courts need not apply this definition but that it is
within their discretion to do so. Elias, 2021 WL 50169, at *4 n.1.

                                                     -4-
Case 1:19-cr-20715-TLL-PTM ECF No. 33, PageID.139 Filed 01/22/21 Page 5 of 8




guidance that was in effect at the time,” given that “[r]elying on official guidelines from the CDC

is a common practice in assessing compassionate-release motions.” Id. at *4.

        Defendant is a 40-year-old male who suffers from “obesity, gout in both feet, asthma, sleep

apnea, major depression, anxiety, [bipolar disorder] and suicidal thoughts.” ECF No. 30 at

PageID.109. The CDC states that persons suffering from obesity are at an increased risk of

developing COVID-19 complications. See People With Certain Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html [https://perma.cc/G7WV-SBCK] (last visited Jan. 19, 2021). Similarly, persons

suffering from asthma “might” be at an increased risk. Id. Currently, FCI Milan is experiencing a

COVID-19 outbreak, with 35 inmates and 16 staff members reporting active infections. See

COVID-19, BOP, https://www.bop.gov/coronavirus/ [https://perma.cc/V2S2-9NYQ] (last visited

Jan. 19, 2021). Under these circumstances, Defendant has an extraordinary and compelling reason

for release.

                                                  C.

        As stated previously, there is no “applicable policy statement” in this case because

Defendant, not the BOP, has moved for compassionate release. Consequently, step two of the §

3582(c)(1)(A) analysis is skipped, and the final issue is whether a sentence reduction is warranted

by the applicable factors set forth in § 3553(a). See Jones, 980 F.3d at 1108. The factors are as

follows:

        (1) the nature and circumstances of the offense and the history and characteristics
        of the defendant;
        (2) the need for the sentence imposed--
               (A) to reflect the seriousness of the offense, to promote respect for the law,
               and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;

                                                  -5-
Case 1:19-cr-20715-TLL-PTM ECF No. 33, PageID.140 Filed 01/22/21 Page 6 of 8




               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for--
               (A) the applicable category of offense committed by the applicable category
               of defendant as set forth in the guidelines…
        (5) any pertinent policy statement…
        (6) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a). “District judges maintain an ‘obligation to provide reasons’ in both

sentencing-modification decisions, and traditional sentencing decisions.” Jones, 980 F.3d at 1112.

       District courts should consider all relevant § 3553(a) factors before rendering a
       compassionate release decision. But as long as the record as a whole demonstrate
       that the pertinent factors were taken into account by the district court, a district
       judge need not specifically articulate its analysis of every single § 3553(a) factor.

Id. at *11 (internal quotations and citations omitted). Here, the two most pertinent factors are the

“the nature and circumstances of the offense and the history and characteristics of the defendant”

and “the need for the sentence imposed.” 18 U.S.C. §§ 3553(a)(1)–(2). In this case, both factors

weigh heavily against a sentence reduction.

       First, Defendant was convicted of a serious offense and has only served a fraction of his

60-month sentence. Defendant’s conviction stems from an October 2019 incident where he sold

four grams of crack cocaine to a confidential informant. Police promptly arrested him and

discovered 118 grams of powder cocaine and 86 grams of cocaine base in his vehicle. Defendant

eventually pled guilty to conspiracy to possess with intent to distribute cocaine base.




                                                -6-
Case 1:19-cr-20715-TLL-PTM ECF No. 33, PageID.141 Filed 01/22/21 Page 7 of 8




       Moreover, as indicated in Defendant’s Presentence Investigation Report (“PSR”), the

underlying offense was not his first felony. In 1998, Defendant was convicted of controlled

substance delivery and carrying a concealed weapon. He was paroled in 2000. Despite going many

years without another felony conviction, Defendant was again arrested in 2015 and later convicted

of carrying a concealed weapon, being a felon in possession of a firearm, and felony firearm. The

seriousness of Defendant’s underlying offense and prior criminal history suggest that the

remainder of his sentence should be served “to promote respect for the law” and “afford adequate

deterrence.” See 18 U.S.C. §§ 3553(a)(1)(A)–(B).

       Furthermore, Defendant has a history of drug addiction and claimed during his presentence

interview that he was using cocaine prior to his arrest. Indeed, the PSR indicates that Defendant

suffers from a severe substance use disorder. When sentencing Defendant, this Court

recommended his placement in an institution with a comprehensive drug treatment program. ECF

No. 28 at PageID.82. Defendant only recently entered federal custody, and there is no indication

that he has completed a drug treatment program. Accordingly, the sentence imposed is needed to

ensure that Defendant receives the appropriate correctional treatment before release. Id. §

3553(a)(1)(D).

       Based on the foregoing, the § 3553 factors do not support a reduction in Defendant’s

sentence. Therefore, the Motion for Compassionate Release will be denied.

                                               II.

       Accordingly, it is ORDERED that Defendant’s Motion for Compassionate Release, ECF

No. 30, is DENIED.

       Dated: January 22, 2021                             s/Thomas L. Ludington
                                                           THOMAS L. LUDINGTON
                                                           United States District Judge



                                              -7-
Case 1:19-cr-20715-TLL-PTM ECF No. 33, PageID.142 Filed 01/22/21 Page 8 of 8




                                          PROOF OF SERVICE

                  The undersigned certifies that a copy of the foregoing order was served
                  upon each attorney of record herein by electronic means and to Myron
                  Wilkins, Isabella County Jail, 207 Court Street, Mt. Pleasant, MI 48858
                  by first class U.S. mail on January 22, 2021.

                                                   s/Kelly Winslow
                                                   KELLY WINSLOW, Case Manager




                                                  -8-
